Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 1 of 20                    PageID 6423




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  RAYMOND JAMES & ASSOCIATES, INC.,                    )
                                                       )
           Plaintiff,                                  )
                                                       )
  v.                                                   )      No. 2:18-cv-02104-JTF-tmp
                                                       )
  50 NORTH FRONT ST. TN, LLC,                          )
                                                       )
           Defendant.                                  )


                 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                       TO FILE A SECOND AMENDED COMPLAINT


           Plaintiff Raymond James & Associates, Inc. (“Raymond James”), pursuant to Rules 15 and

  16 of the Federal Rules of Civil Procedure, submits this Brief in Support of Plaintiff’s Motion for

  Leave to File a Second Amended Complaint (“Motion for Leave”). For the reasons explained

  below, the Motion for Leave should be granted.

                                         INTRODUCTION

           Raymond James initiated this lawsuit against Defendant 50 North Front St. TN, LLC (“50

  North”) in Shelby County Chancery Court on February 2, 2018. (See ECF 1-1 at PageID 4). 50

  North removed the suit to this Court on February 16, 2018. (See ECF 1 at PageID 1). The original

  Scheduling Order—issued on April 26, 2018—fixed May 29, 2018 as the deadline for amending

  pleadings. (ECF 33 at PageID 312). On May 28, 2018, Raymond James filed its Motion for Leave

  to File First Amended Complaint (ECF 41), which the Court granted on June 15, 2018, thereby

  accepting as filed the First Amended Complaint (“FAC”). 1 (ECF 45 at PageID 512-13).


  1
      (See generally ECF 41-1).
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 2 of 20                     PageID 6424




         50 North, on June 29, 2018, moved to dismiss the FAC. (ECF 54). On February 20, 2020,

  the Magistrate Judge issued a Report and Recommendation (“Report”) recommending the

  dismissal of the FAC. (See ECF 301). Raymond James respectfully submits that the Report is

  erroneous in several respects and has accordingly filed its Objections to Report and

  Recommendation (“Objections”) (ECF 310) and a Reply in Support of Plaintiff’s Objections to

  Report and Recommendation (“Reply”) (ECF 321).

         Raymond James seeks leave from the Court to file the Second Amended Complaint

  (“SAC”) attached as Exhibit 1 to this brief. Although Raymond James believes that the FAC is

  well-pleaded in every relevant regard, the SAC does several important things, and the Court should

  permit Raymond James to file it for any or all of the following reasons:

         •   First, the SAC—unlike the FAC—contains a detailed account of the negotiating history

             between 50 North’s predecessor, Parkway Properties, LP (“Parkway”), on the one

             hand, and Raymond James on the other over what ultimately became the operative

             Lease. This history demonstrates that negotiations came to impasse—with Raymond

             James ready to go forward with another suitor, Carlisle Corporation (“Carlisle”) —and

             resumed only after Parkway agreed to incorporate into the Lease its commitment to

             spend whatever was necessary to maintain and operate the Raymond James Tower

             (“Tower”) at the then-current level or higher. This negotiating history thus resolves any

             potential ambiguity regarding the language of the Lease in Raymond James’s favor.

         •   Second, the SAC reflects highly relevant new facts—both ones that have occurred since

             the filing of the FAC nearly two years ago in May 2018 and ones that were uncovered

             in the course of the long, winding road that has been written discovery in this case.




                                                   2
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 3 of 20                       PageID 6425




                Neither of these sets of facts could have been asserted in the FAC, and Raymond James

                should be permitted to assert them now.

            •   Third, the SAC adds Jacob Sofer (“Mr. Sofer”) 2 as a party Defendant based on what

                discovery has shown regarding his involvement in the tortious conduct directed at

                Raymond James.

            •   Fourth, the SAC further adds a discrete cause of action for fraud, clarifies certain

                existing causes of action asserted in the FAC, and—based on factual developments

                since the filing of the FAC—expands the damages being sought.

            •   Finally, the SAC streamlines the suit by dispensing with earlier requests for injunctive

                relief and specific performance.

            All of the potentially pertinent legal factors—including good cause—point toward granting

  leave to amend. Leave to amend should typically be given freely, and these circumstances offer

  no reason to depart from the general rule. Raymond James has acted diligently at all relevant

  times; it has not been dilatory and is not acting in bad faith; the SAC is not futile in any respect;

  and 50 North would not be unduly prejudiced by the filing of the SAC. The Motion for Leave

  should therefore be granted.

                                          LEGAL STANDARD

            Rule 15(a)(2) of the Federal Rules of Civil Procedure permits a party to amend its

  complaint with leave of the Court after a responsive pleading has been filed. See id. “Such leave

  [should] be freely granted when justice so requires.” Kennedy v. City of Zanesville, 2005 WL

  8161824, at *1 (S.D. Ohio Dec. 19, 2005) (citing Foman v. Davis, 371 U.S. 178, 182 (1962))

  (granting leave to file a fourth amended complaint). “If the underlying facts or circumstances


  2
      50 North and Mr. Sofer are sometimes referred to collectively in this brief as “Defendants.”
                                                     3
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 4 of 20                     PageID 6426




  relied upon by a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity

  to test his claim on the merits.” Id.

         Additionally, “[i]n the absence of any apparent or declared reason—such as undue delay,

  bad faith or dilatory motive, on the part of the movant, repeated failure to cure deficiencies by

  amendments previously allowed, undue prejudice to the opposing party by virtue of the allowance

  of the amendment, futility of amendment, etc.—the leave sought should be ‘freely given.’” Id.

  And typically “delay alone . . . does not justify denial of leave to amend.” Morse v. McWhorter,

  290 F.3d 795, 800 (6th Cir. 2002) (vacating a denial of a motion for leave to file a second amended

  complaint). When a scheduling order’s deadline for the amendment of pleadings has passed, a

  showing of “good cause” under Rule 16(b) may also be required. See Jones v. St. Jude Med. S.C.,

  Inc., 2010 WL 145327, at *1 (S.D. Ohio Jan. 8, 2010) (granting a motion for leave to amend and

  noting that the Rule 16 inquiry operates in tandem with the Rule 15 inquiry). Although precise

  definitions of “good cause” vary among the federal courts, the standard has been typically been

  construed as requiring a movant to demonstrate that, despite its reasonable diligence, it could not

  meet the original deadline for amendments. See Gray v. Javius, 2015 WL 5031973, at *1 (W.D.

  Ky. Aug. 25, 2015).

                                      LAW AND ARGUMENT



         A.      The SAC contains an extended discussion of the negotiating history between
                 Parkway and Raymond James, and that negotiating history offers significant
                 insight into the operative Lease.


         The Report, notwithstanding the Rule 12(b)(6) posture of the suit, opines on what Parkway

  and Raymond James must have intended when the operative Lease was executed in June 2014.

  (See, e.g., ECF 301 at PageID 6253) (“The parties would not have created a painstakingly detailed

                                                   4
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 5 of 20                    PageID 6427




  alternative to damages suits in the self-help remedy had they intended to allow damages suits to

  be so easily accessible.”). Similarly, the Report subordinates Section 10 of the Lease on the basis

  that Section 10 contains merely “general building maintenance provisions.” (Id. at PageID 6250).

  The pertinent negotiating history—as set forth in the SAC—demonstrates that the Report’s

  assumptions in this regard are erroneous.

         And, to the extent that the Lease is ambiguous in any relevant respect, the inclusion of the

  negotiating history in the SAC resolves any potential ambiguity in Raymond James’s favor. 3 As

  the SAC explains, in 2013 and early 2014, Raymond James had negotiated in broad strokes the

  terms of a new ten-year lease with Parkway. (Exhibit 1 at ¶ 16). By January 2014, Parkway and

  Raymond James had the makings of a deal, but the deal was contingent on the approval of both

  Parkway’s and Raymond James’s boards of directors. (Id.). Parkway’s board of directors, in

  March 2014, unexpectedly rejected the proposed deal. (Id. at ¶ 18). Raymond James in response

  decided to look to Carlisle for a new lease; Carlisle hoped to secure Raymond James as the primary

  tenant to a new high-rise that Carlisle was planning to build. (Id.). And, given Parkway’s lack of

  reliability—highlighted by its board’s unexpected rejection of the proposed deal in March 2014—




  3
    50 North has recently taken the position in its pleadings that relevant language in the Lease is
  ambiguous. Its bizarre conspiracy theory—that the Lease’s provisions regarding repair and
  maintenance contain so-called “code language with a hidden meaning . . . that no future buyer
  could ascertain from reviewing the Lease”—is merely another (albeit novel) way of saying that
  this language in the Lease is ambiguous. (See ECF 286 at PageID 4976) (internal quotation marks
  omitted). Such a position is itself fundamentally at odds with the notion that 50 North is entitled
  to dismissal. The “construction of ambiguous contract provisions is a factual determination that
  precludes dismissal on a motion for failure to state a claim.” Ajuba Int’l, L.L.C. v. Saharia, 871
  F. Supp. 2d 671, 689-90 (E.D. Mich. 2012) (internal quotation marks omitted). Because 50 North
  first raised its “code language” theory long after the briefing concluded on its Motion to Dismiss
  (see ECF 286, filed on December 19, 2019), the Magistrate Judge apparently overlooked this
  inconsistency in the Report.
                                                  5
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 6 of 20                    PageID 6428




  Raymond James decided that it would be in its best interest to conduct negotiations with Carlisle

  and Parkway simultaneously. (Id.).

          The resumed negotiations with Parkway initially progressed fairly quickly. (Id. at ¶ 19).

  Parkway and Raymond James, for example, agreed that Raymond James would forgo a multi-

  million-dollar tenant improvement allowance and would instead use its own funds (some $3.5

  million) to make tenant improvements. (Id.). This was unusual because commercial landlords

  typically offer their tenants an improvement allowance. (Id.). Raymond James’s agreement to

  fund millions of dollars’ worth of tenant improvements was offset in part by Parkway’s agreement

  to increase the period of free rent (i.e., abatement) that Raymond James would receive later in the

  life of the lease. (Id.).

          Despite this progress between Parkway and Raymond James, however, the proposal from

  Carlisle remained attractive to Raymond James because Carlisle’s proposal called for the

  construction of a brand-new skyscraper. (Id. at ¶ 21). The negotiations between Parkway and

  Raymond subsequently came to impasse in May 2014. (Id. at ¶ 22). And, indeed, the main point

  of contention was Parkway’s unwillingness to commit to replacing the Tower’s systems as needed

  to maintain the then-current level of maintenance and operation, let alone to keep up with similar

  buildings in the market. (Id.).

          Parkway’s refusal to so commit was a deal-breaker. (Id. at ¶ 22). Raymond James

  informed Parkway that it would “aggressively pursue all alternatives” because Raymond James

  could “only assume that the current service levels [at the Tower] will not be maintained, and any

  new building owner will have no requirements to maintain at least the current levels.” (Id). When

  Parkway saw that Raymond James was serious about pivoting to Carlisle’s offering, Parkway

  changed course and committed to spend whatever capital was necessary to maintain and operate



                                                  6
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 7 of 20                       PageID 6429




  the Tower in at least the then-current level and at a level similar to that of comparable buildings in

  the marketplace. (Id. at ¶ 23). Additionally, Parkway committed to make improvements, repairs,

  and replacements as necessary to do so, and to furnish services (including, but not limited to,

  elevator service) at no less than the then-current levels. (Id.). These commitments by Parkway—

  which were crucial to Raymond James—made it into Sections 10 and 11 of the Lease. (Id.).

  Raymond James should be permitted to assert this negotiating history because, among other things,

  it shows conclusively that Section 10 of the Lease was intended to contain—and in fact does

  contain—meaningful and enforceable obligations.



         B.      Many of the new allegations contained in the SAC involve facts, conditions,
                 and tortious conduct occurring after the filing of the FAC, and as such could
                 not have been asserted in the FAC.


         The SAC reflects the unquestionable reality that the factual universe has changed

  substantially since May 2018, when the FAC was submitted to the Court. Raymond James could

  not have advanced these allegations before because the facts underlying them had not yet

  materialized when the FAC was filed. Examples of these subsequent facts, conditions, and conduct

  are discussed below.



                 1.      The safety and reliability of the elevator system—both of which were
                         already quite poor as of May 2018—have declined dramatically since
                         the FAC was filed.


         New developments as to the elevators include additional personal injuries to Raymond

  James’ employees. Despite 50 North’s previous statements to this Court that the elevators were




                                                    7
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 8 of 20                     PageID 6430




  safe, 4 since the FAC was filed there have been two additional serious elevator-caused injuries, one

  involving a Raymond James employee who broke her elbow (in August 2018) and another

  Raymond James employee who broke a bone in her ankle (in March 2019). (See Exhibit 1 at ¶

  41). These injuries were caused by the elevator’s tendency to mis-level—a safety issue that, as

  explained below, was and remains well-known to 50 North and Mr. Sofer.

         Additional new developments involve service outages. Although the elevators were

  certainly bad in May 2018, they have gotten markedly worse since then. As detailed in the SAC,

  having three or more elevators out at one time has become the norm at the Tower. (See id. at ¶

  47). All told, there have been nearly 200 business days when four of the Tower’s elevators have

  been out of service, and there have been multiple instances where five or six elevators have been

  out of service at one time. (Id. at ¶ 48).



                 2.      50 North began deliberately depriving Raymond James of services
                         after the FAC was filed, and ultimately 50 North and Mr. Sofer
                         succeeded in their goal of driving Raymond James out of the Tower.


         50 North—after the filing of the FAC—discarded any pretense of good faith or veneer of

  compliance with its obligations under the Lease, and simply began shutting off elevators, thus

  deliberately depriving Raymond James of services. (Id. at ¶ 49). At times, at least four of the

  Tower’s eight passenger elevators have been deliberately turned off and left off for a year or more.

  (Id.). This intentional conduct by 50 North, combined with the ever-worsening condition of the

  Tower’s elevator system, the deterioration of the Tower in general under 50 North’s ownership,




  4
   (See ECF 19-4 at PageID 207) (filing at the preliminary injunction stage by 50 North consisting
  of an unsworn statement from a modernization salesman asserting that the elevators at the Tower
  were “safe for the riding public” and denying that any repairs were “due to safety issues”).
                                                   8
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 9 of 20                      PageID 6431




  and the pattern of duplicity and intransigence by 50 North and those associated with it—left

  Raymond James no choice but to decide to leave the Tower early. (Id. at ¶¶ 64-68). As explained

  in the SAC, Raymond James has secured space in two buildings (located roughly half a mile apart

  from each other) in East Memphis, and Raymond James will in the near future move its many

  hundreds of employees from the Tower to the East Memphis spaces. (Id. at ¶ 68).



                 3.     50 North and Mr. Sofer commenced and maintained a campaign of
                        harassment against Raymond James after the filing of the FAC.


          Since Raymond James’s initiation of this suit in February 2018—and, most pointedly,

  after the FAC was submitted to the Court in May 2018—50 North and those associated with it

  (including Mr. Sofer) have undertaken a campaign of harassment towards Raymond James. These

  acts of harassment, as set forth in the SAC, include the following:

         •   50 North’s attempt to bill Raymond James for its legal fees. In March 2019, 50 North

             sent Raymond James an invoice for $66,282 for purported “legal fees reimbursement.”

             (See id. at ¶ 74). These invoices were, simply put, bogus. The invoices represented a

             frivolous (albeit bold) attempt by 50 North to collect its attorneys’ fees after the Court

             permitted Raymond James to file the FAC in May 2018. (Id.). Raymond James refused

             to pay the invoices and demanded their withdrawal, to which 50 North had no response.

             (Id.).

         •   50 North’s attempt to bill Raymond James for “excess storage space” supposedly used

             over the last five years. Worse, in late December 2019, 50 North ginned up and sent to

             Raymond James a retroactive invoice for nearly $600,000, founded on Raymond

             James’s supposed use of “excess storage space” in the Tower. (See id. at ¶ 74).


                                                   9
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 10 of 20                      PageID
                                    6432



       •   Defendants’ intentional defamation of Raymond James. On or about February 20,

           2020, Defendants sent an email blast to Memphis business leaders and real estate

           professionals promoting, among other things, the intentionally false narrative that their

           elevators are safe and reliable and that Raymond James contentions to the contrary are

           “deceitful.”



              4.      50 North has defrauded Raymond James in the course of this suit.


       Since the submission of the FAC in May 2018, Raymond James has also learned that it has

been defrauded by 50 North. This actual and attempted fraud, as detailed in the SAC, involves

several components, including:

       •   Billing Raymond James some $20,000 in 50 North’s own elevator-related expert

           witness fees, even though the Lease plainly prohibits passing on such fees to Raymond

           James. (Id. at ¶ 78).

       •   Billing Raymond James over $100,000 in capital expenses, in direct violation of the

           Lease’s terms. (Id.).

       •   Failing to remit to Raymond James over $140,000 in credit Raymond James was

           rightfully due for reductions in property taxes enjoyed by 50 North in the 2017 and

           2018 tax years. (See id. at ¶ 79).

       •   Refusing to cooperate in the Lease-required audit demanded by Raymond James.

           Suspecting that it had been cheated by 50 North, Raymond James in November 2019

           invoked its audit rights under the Lease. (Id. at ¶ 80). 50 North—fearing that its

           fraudulent scheme would be uncovered by an ordinary-course audit of the operating

           expenses and property taxes for the Tower—denied Raymond James’s attempted

                                                10
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 11 of 20                     PageID
                                    6433



            exercise of its audit rights on the supposed basis that Raymond James’s invocation of

            those rights was received in New York one day late. (Id.).

       In sum, a significant amount of the factual matter contained in the SAC involves

increasingly deplorable conditions at the Tower (particularly the elevators), ever-worsening

intentional conduct by 50 North and Mr. Sofer (including harassment and fraud), and Raymond

James’s being forced out of the Tower early, all of which indisputably occurred after the filing of

the FAC in May 2018. Raymond James should be given leave to plead these new facts, as it was

impossible to assert them at the time the FAC was accepted by the Court.



       C.      Discovery occurring since the filing of the FAC has supplied significant
               additional key context and facts, which are asserted in the SAC.


       As the Court is well aware, written discovery in this case has been an arduous process. For

example, to obtain documents that 50 North should have produced no later than mid-2018,

Raymond James had to file, brief, and argue multiple motions to compel and other discovery-

related motions. And when 50 North finally produced more than a relative handful of documents

in the spring of 2019, it produced them in a fashion designed to stymie Raymond James—namely,

by dumping over 700,000 pages’ worth of un-reviewed (except for an automated privilege review)

electronic documents on Raymond James.



               1.      Discovery has shown that 50 North—which functions as Mr. Sofer’s
                       alter ego—and Mr. Sofer have long known of the need for substantial
                       work at the Tower.


       The items produced in discovery by 50 North ultimately paint a much darker picture of 50

North’s and Mr. Sofer’s conduct than appears in the FAC, which was filed before Raymond James

                                                11
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 12 of 20                        PageID
                                    6434



had the benefit of any documents from 50 North from numerous third-party subpoenas. This

darkened picture is captured by additional factual allegations in the SAC. Written discovery, for

example, has revealed the following:

       •   50 North is, at best, a shell and as a practical matter functions as Mr. Sofer’s alter ego.

           It was formed for the sole purpose of acquiring the Tower and, on information and

           belief, had no assets other than ones that Mr. Sofer had transferred from other entities

           that he owned, controlled and/or dominated. (Id. at ¶ 29). 50 North does not appear to

           have any will apart from that of Mr. Sofer, and the actions of 50 North—including its

           tortious conduct—have by all signs been directed by Mr. Sofer.

       •   Before the purchase of the Tower in January 2015 from Parkway, 50 North and Mr.

           Sofer received a “property condition assessment” (“PCA”) that Parkway had

           commissioned EMG Corporation to perform. (Id. at ¶ 28). The PCA, which, to

           reiterate, was prepared at Parkway’s (i.e., the seller’s) request, reflected an aging

           Tower, including—no surprise—the elevator system, which the PCA candidly

           described as merely “fair” with just three years remaining until the entire system would

           be beyond its useful life. (Id.).

       •   50 North and Mr. Sofer further agreed to confine their pre-purchase due diligence to a

           ten-day period, despite the fact that they were poised to buy a 21-story skyscraper that

           was built in 1985. (Id. at ¶ 32).

       •   This unusually circumscribed due diligence period was no accident; indeed; it appears

           to be part and parcel of 50 North’s and Mr. Sofer’s business model—as acknowledged

           in writing by Mr. Sofer’s right-hand man, Joel Friedman (“Mr. Friedman”), to

           Parkway’s agent in December 2014: namely, to “take unique or distressed assets” and


                                                 12
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 13 of 20                       PageID
                                    6435



           make them profitable (presumably by spending next to nothing on what might be

           required to comply with lease terms). (Id. at ¶ 56).

       •   Discovery has shown that Parkway as seller—not 50 North as buyer—bore the entire

           $8 million cost of the abated rent under the Lease. (Id. at ¶ 31).

       In short, discovery has revealed that 50 North and Mr. Sofer bought the Tower knowing

that it needed substantial work. (Id. at ¶ 34).



               2.      Discovery has shown that 50 North and Mr. Sofer—since buying the
                       Tower in January 2015—have repeatedly received and rebuffed
                       warnings regarding the safety hazards and reliability problems posed
                       by the elevator system.


       Discovery has further revealed that 50 North and Mr. Sofer received repeated warnings

from multiple sources—including from at least two elevator service companies—about the

dangerous and outmoded condition of the elevator system, and nevertheless proceeded to willfully

ignore all of the warnings. These warnings included:

       •   Shortly after buying the Tower in January 2015, 50 North and Mr. Sofer received a

           copy of a report (the “Lerch Bates Report”) that had been prepared by an elevator

           consulting group at Parkway’s behest. (Id. at ¶ 24). The Lerch Bates Report, among

           other key findings, concluded that the existing elevator system had inherent safety

           problems (mainly mis-leveling—the same issue that caused physical injuries to two

           Raymond James employees after the FAC was filed). (Id.). It also predicted that,

           because the underlying technology was obsolete, the system would likely soon

           experience serious reliability problems. (Id.). Finally, as relevant here, the Lerch Bates

           Report recommended that the elevators be modernized by the spring of 2015. (Id.).


                                                  13
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 14 of 20                      PageID
                                    6436



       •    In July 2016, Thyssenkrupp Elevator Company (“TKE”), an elevator manufacturer and

            service company that had been recently hired by 50 North, advised Mr. Friedman that

            the elevators needed to be modernized “in the near term (12-24 months).” (Id. at ¶ 51).

       •    TKE’s assessment darkened soon thereafter. In December 2016, a TKE account

            manager told Mr. Friedman that the elevators had far outlived their useful life and that

            “continued prolonged shutdowns . . . should be expected by … management” absent

            modernization. (Id.).

       •    TKE continued to sound the alarm to 50 North and Mr. Sofer in late 2017, telling them

            that they “needed to modernize these elevators soon.” (Id.). Privately, various persons

            associated with TKE expressed embarrassment regarding “shape this job [i.e., the

            elevator system] was in.” (Id.).

       •    In July 2017, Mr. Friedman and Shellie Moses (an employee of Colliers, the local

            property management company) exchanged emails regarding the Tower’s significant

            elevator problems. (Id. at ¶ 43). During that exchange, Mr. Friedman asked “[b]y

            leaving #6 operational isn’t that putting us in a position where somebody can fall?”

            (Id.). And in another email exchange later that month, Mr. Friedman said (regarding

            the elevators): “Sounds like this is getting dangerous.” (Id.).

       Discovery has thus shown that 50 North and Mr. Sofer indisputably knew about the very

real safety hazards and reliability issues posed by the Tower’s elevator system, and yet insisted to

Raymond James (and represented to the Court; see ECF 19-4 at PageID 207) that nothing was

wrong with the elevators while trying to extort concessions from Raymond James.



       D.      All of the potentially relevant legal factors favor amendment.


                                                 14
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 15 of 20                         PageID
                                    6437




       The relevant factors under Rule 15 and Rule 16 plainly support amendment under the

circumstances. First, the law has long favored affording a plaintiff the opportunity to test its claims

on the merits. See, e.g., Kennedy, 2005 WL 8161824, at *1 (citing Foman, 371 U.S. at 182)

(granting leave to file a fourth amended complaint). As to the specific Rule 15 and Rule 16 factors,

there has been no undue delay or dilatory motive by Raymond James. Raymond James has acted

diligently throughout the case, and is moving to amend before the close of discovery. 5 See Sierra

v. Williamson, 2012 WL 13000419, at *2-3 (W.D. Ky. Aug. 24, 2012) (granting leave to file a

second amended complaint, finding “no indicia of intentional delay or neglect,” and observing that

the plaintiffs’ request to amend was made before the close of discovery and before any summary

judgment motion had been filed); see also Emerman v. Fin. Commodity Invs., 2015 WL 367058,

at *5 (N.D. Ohio Jan. 27, 2015) (granting leave to amend after the deadline for amendments in the

scheduling order had expired and emphasizing in part that “neither the discovery or dispositive

motions deadlines . . . have expired”).

       Further, good cause exists to permit Raymond James to file the SAC. As explained above,

the bulk of the new factual allegations contained in the SAC either involve facts that occurred after

the submission of the FAC and thus after the amendment deadline of May 29, 2018 or facts that

were discovered in the course of voluminous discovery. The same is true of the fraud claim

contained in the SAC; 50 North committed fraud during the pendency of this suit. Other additional

factual allegations in the SAC set forth the negotiating history between Parkway and Raymond

James; the negotiating history offers insight previously unavailable to the Court.




5
  Under the current (pre-COVID-19) scheduling order, discovery is set to close on May 28, 2020.
(See ECF 282 at PageID 4964).


                                                  15
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 16 of 20                        PageID
                                    6438



       And the SAC helps to clarify and streamline the suit; one example is that the FAC’s

requests for injunctive relief and specific performance do not appear in the SAC. The SAC also

contains an expressly denominated cause of action for nuisance against 50 North and Mr. Sofer.

(See Exhibit 1 at ¶¶ 116-121). A nuisance is defined as “anything which annoys or disturbs the

free use of one’s property, or which renders its ordinary use or physical occupation uncomfortable”

and “extends to everything that . . . obstructs the reasonable and comfortable use of property.”

Caldwell v. Knox Concrete Prods., Inc., 391 S.W.2d 5, 9 (Tenn. Ct. App. 1964) (applying

Tennessee law). By virtue of the factual allegations contained in the FAC, a nuisance claim has

already been pleaded. See, e.g., Quinn-Hunt v. Bennett Enters., Inc., 122 F. App’x 205, 207 (6th

Cir. 2005) (explaining that “factual allegations alone are what matters”); Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (same principle). 6 The SAC makes clear that

50 North and Mr. Sofer are liable for nuisance.

       District courts within the Sixth Circuit have repeatedly recognized that a litigant should be

permitted to amend its pleadings—even after the expiration of a deadline for the amendment of

pleadings—if (1) new facts material to the litigant’s claims emerge during the course of a case or

(2) facts (old or new) material to the litigant’s claims emerge during the course of discovery. See

Sierra, 2012 WL 13000419, at *2 (“Accordingly, where the Plaintiffs have filed new claims

brought to their attention during the course of discovery, but after the deadline for amending

pleadings has passed, the Court finds that the Plaintiffs have acted diligently in pursuing those

claims.”); Emerman, 2015 WL 367058, at *4 (concluding that leave to amend was warranted




6
 Accord Fed. R. Civ. P. 54(c) (“Every other final judgment should grant the relief to which each
party is entitled, even if the party has not demanded that relief in its pleadings.”); Fed. R. Civ. P.
8(d)(1) (“No technical form is required.”); Fed. R. Civ. P. 8(e) (“Pleadings must be construed so
as to do justice.”).
                                                  16
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 17 of 20                     PageID
                                    6439



where the plaintiffs learned of information supporting additional causes of action during

discovery); Spruance v. Sunbelt Rentals, 2014 WL 12654912, at *3 (S.D. Ohio Apr. 30, 2014)

(granting leave to amend after the expiration of the amendments deadline where the “plaintiffs

indicate[d] they first learned of certain facts . . . in discovery” and such information was

“discovered after the deadline for amending pleadings had passed”); Gray, 2015 WL 5031973, at

*2 (permitting amendment after the scheduling order deadline where the plaintiff discovered new

facts in discovery); Jones, 2010 WL 145327, at *2-3 (granting leave to amend past the amendment

deadline where the plaintiff obtained sufficient evidentiary support for certain claims only in the

course of discovery). The reasoning of those district courts applies here; Raymond James—in

addition to the factual allegations already contained in the FAC—should be permitted to assert

factual matters that have occurred since the filing of the FAC and matters that it learned in the

course of discovery.

       50 North and Mr. Sofer would not suffer any undue prejudice if Raymond James is granted

leave to file the SAC. Indeed, 50 North recently—in connection with its request to assert

counterclaims and raise affirmative defenses out of time—took the position that Raymond James

would not be unduly prejudiced if 50 North is permitted to assert its affirmative defenses and

counterclaims late.    (See ECF 297-26 at PageID 6193) (contending that “RJA will not be

prejudiced if the Court amends the Scheduling Order deadline to permit Landlord to file an Answer

to RJA’s FAC with additional affirmative defenses and counter-claims.”). Assuming only for the

sake of argument that 50 North’s no-undue-prejudice argument has merit, then the same logic

would dictate that 50 North and Mr. Sofer would not be unduly prejudiced by Raymond James’s

filing of the SAC.




                                                17
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 18 of 20                       PageID
                                    6440



       Other potential arguments in opposition to the filing of the SAC likewise fall flat. To the

extent, for example, that 50 North may argue that it should not have to file another dismissal

motion, the Sixth Circuit has rejected that line of argument. See Morse, 290 F.3d at 801 (rejecting

the argument that “another round of motion practice” rises to the level of undue prejudice sufficient

to block amendment). Similarly, even if delay existed (which it does not), “delay alone . . . does

not justify denial of leave to amend.” Id. at 800; see also Sierra, 2012 WL 13000419, at *3

(permitting amendment where the “case has been pending for more than two years”). Further

factors supporting—rather than undercutting—amendment by Raymond James include the fact

that discovery has not yet closed; no depositions have been taken, and no trial date has been set.

See Ragin v. Harry Macklowe Real Estate Co., 126 F.R.D. 475, 478 (S.D.N.Y. 1989) (permitting

amendment where “plaintiff had not yet commenced depositions of defendants, and defendants

had not yet completed depositions of all plaintiffs”); accord Spruance, 2014 WL 12654912, at *3

(granting leave to amend and observing in part that the “proposed amendment will not delay the

scheduled trial date”).

       Nor is the SAC somehow futile. Raymond James (as it must) recognizes that the Magistrate

Judge in the Report (ECF 301) recommended the dismissal of the FAC. That recommendation—

in Raymond James’s view—is erroneous in numerous respects, and Raymond James incorporates

here by reference the contents of its Objections (ECF 310) and its Reply (ECF 321) regarding the

reasons why the FAC’s claims and requests for relief are valid and should be permitted to go

forward. All of the causes of action and requests for relief contained in the SAC—new and old—

are well-pleaded and Raymond James should be permitted to assert them.




                                                 18
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 19 of 20                  PageID
                                    6441



                                       CONCLUSION

       For the foregoing reasons, Raymond James respectfully submits that the Court should grant

Plaintiff’s Motion for Leave and permit Raymond James to file the SAC. A proposed Order

granting the requested relief will be sent by email to the Court’s CM/ECF inbox.

                                                    Respectfully submitted,

                                                    BURCH, PORTER & JOHNSON, PLLC

                                                    _/s/ Gary Scott Peeples_____________
                                                    Jef Feibelman (BPR No. 7677)
                                                    Melissa A. Maravich (BPR No. 13876)
                                                    Gary Scott Peeples (BPR No. 32303)
                                                    130 North Court Avenue
                                                    Memphis, TN 38103
                                                    T: (901) 524-5000
                                                    F: (901) 524-5024
                                                    E: jfeibelman@bpjlaw.com
                                                       mmaravich@bpjlaw.com
                                                       gpeeples@bpjlaw.com

                                                    - and -

                                                    THE PROSSER LAW FIRM

                                                     _/s/ Niel Prosser__________________
                                                    Niel Prosser (BPR No. 11647)
                                                    Rob Clapper (BPR No. 34180)
                                                    Kyle Johnson (BPR No. 36066)
                                                    5865 Ridgeway Center Parkway, Suite 300
                                                    Memphis, TN 38120
                                                    T: (901) 820-4433
                                                    E: np@prosserlaw.com
                                                        rclapper@prosserlaw.com
                                                        kjohnson@prosserlaw.com

                                                    Attorneys for Raymond James




                                               19
Case 2:18-cv-02104-JTF-tmp Document 324-1 Filed 05/15/20 Page 20 of 20                  PageID
                                    6442



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed using the Court’s CM/ECF system on May 15, 2020, which will automatically send an
electronic copy of the filing to all counsel of record in this case.


                                                   _/s/ Gary Scott Peeples_______________




                                              20
